[Cite as Easley v. Ohio Dept. of Rehab. & Corr., 2010-Ohio-206.]

                                                        Court of Claims of Ohio
                                                                           The Ohio Judicial Center
                                                                   65 South Front Street, Third Floor
                                                                              Columbus, OH 43215
                                                                    614.387.9800 or 1.800.824.8263
                                                                               www.cco.state.oh.us




DAVID EASLEY

       Plaintiff

       v.

OHIO DEPARTMENT OF REHABILITATION AND CORRECTION

       Defendant

            Case No. 2008-01634

Judge Joseph T. Clark
Magistrate Steven A. Larson

JUDGMENT ENTRY




        {¶ 1} This case is sua sponte assigned to Judge Joseph T. Clark to conduct all
proceedings necessary for decision in this matter.
        {¶ 2} On December 10, 2009, the magistrate issued a decision that plaintiff’s
constitutional claims be dismissed and that judgment be rendered in favor of defendant
on the remaining claims.
        {¶ 3} Civ.R. 53(D)(3)(b)(i) states, in part: “A party may file written objections to
a magistrate’s decision within fourteen days of the filing of the decision, whether or not
the court has adopted the decision during that fourteen-day period as permitted by
Civ.R. 53(D)(4)(e)(i).” No objections were filed.
        {¶ 4} The court determines that there is no error of law or other defect evident
on the face of the magistrate’s decision. Therefore, the court adopts the magistrate’s
decision and recommendation as its own, including findings of fact and conclusions of
law contained therein. Plaintiff’s constitutional claims are DISMISSED and judgment is
rendered in favor of defendant on the remaining claims. Court costs are assessed
Case No. 2008-01634                       -2-                     JUDGMENT ENTRY

against plaintiff. The clerk shall serve upon all parties notice of this judgment and its
date of entry upon the journal.




                                         _____________________________________
                                         JOSEPH T. CLARK
                                         Judge

cc:


Jennifer A. Adair                           David Easley, #306-400
Assistant Attorney General                  P.O. Box 45699
150 East Gay Street, 18th Floor             Lucasville, Ohio 45699
Columbus, Ohio 43215-3130

MR/cmd
Filed January 15, 2010
To S.C. reporter January 25, 2010